Citation Nr: 0809304	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  05-03 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for retinitis pigmentosa 
(RP).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to March 
1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  Robinette v. Brown, 8 Vet. App. 76 
(1995).

The veteran alleges that her retinitis pigmentosa was 
incurred in or aggravated by her service.

The Board notes that the veteran's December 1990 enlistment 
examination report is void of findings, complaints, symptoms, 
or a diagnosis of any eye disability.  Accordingly, the 
veteran is therefore entitled to a presumption of soundness.  
38 U.S.C.A. §§ 1111, 1137 (West Supp. 2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  In this case, 
the service medical records are void of findings, complaints, 
symptoms, or diagnoses of any eye disability.  At enlistment 
in December 1990 and separation in February 1993, she had 
normal ocular motility and opthalmoscopic clinical 
evaluations and denied having any eye trouble in reports of 
medical history.  VA medical records show that she was 
diagnosed with retinitis pigmentosa (RP) in October 1998.

Post-service medical records include a private medical 
opinion dated in August 2002.  The veteran's physician 
indicated that when he last saw her in April 1990, there was 
an unusual appearance of the retinal pigment epithelium.  
There was slight constriction of overall visual fields as 
indicated by autotangent screen readouts.  In August 2002, 
she complained that her overall sight had worsened.  He 
diagnosed her condition as RP and explained that it is a rod 
(cell) degeneration which affects the retinal cells that 
function during a person's night vision.  The veteran 
provided a history of night vision concerns and exposure to 
sunlight since 1991 during service in the Middle East.  The 
physician opined that it was quite likely that she had RP as 
early as 1991 and assuming that she had it since then, she 
would have experienced a progressive loss of peripheral 
visual fields as a matter of the natural course of the 
disease.  The physician further opined that her condition may 
have demonstrated a loss of fields at a quicker than rate 
than normal, especially considering that a therapy of Vitamin 
A and sunglasses was not utilized during service.

The veteran was afforded a VA examination in December 2002 
and the examiner was asked to opine whether any current eye 
disability was incurred in or aggravated by service.  She 
provided an onset of symptoms consisting of seeing a curtain 
of stars and flashing lights back in the early 1990's.  From 
the early 1990's to the late 1990's, she had a progressive 
worsening of her night vision which was diagnosed as RP in 
1998.  The examiner noted that she had cataract surgery in 
both eyes in the late 1990's for cataracts associated with 
RP.  After an examination, the assessment was RP and 
pseudophakia.  The examiner opined that RP is an inherited 
genetic disorder and to the best of his knowledge was 
unrelated to any other occupational or environmental 
influence.  However, concerning whether RP occurred in 
service, the examiner stated that he could not answer the 
question with certainty.  The examiner explained that the 
veteran recalled that reduced night vision began in service, 
but that sub-clinical cellular changes certainly preceded 
these symptomatic changes.

The veteran underwent a VA eye examination in July 2003 and 
while no opinion was provided, her condition was diagnosed as 
RP and posterior capsular opacity in the left eye.

In February 2005, she submitted an internet medical article 
regarding RP which states that "recent research findings 
suggest that in some forms of RP, prolonged, unprotected 
exposure to sunlight may accelerate vision loss."

Accordingly, a remand for an etiological opinion and 
rationale, and to the extent necessary, an additional 
examination addressing whether the RP was aggravated by the 
veteran's service, is necessary.  In this regard, the 
examiner on remand should specifically reconcile the opinion 
with the other opinions of record, including the December 
2002 VA examiner's opinion and the August 2002 private 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the December 2002 opinion to 
review the veteran's claims folder.  The 
review should be indicated in the report.  
If this examiner is not available, please 
forward this request to another qualified 
examiner.  No further examination of the 
veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the December 2002 VA and August 
2002 private opinions.  The rationale for 
all opinions must be provided.  In 
addition, the examiner should provide the 
following opinion:

a)  Is retinitis pigmentosa a 
congenital or developmental condition?

b)  If retinitis pigmentosa is a 
congential or developmental condition, 
is it as likely as not (50 percent 
probability or more) that the retinitis 
pigmentosa was aggravated (increased in 
severity beyond the natural progression 
of the disease) during the veteran's 
service?

d)  If retinitis pigmentosa is not a 
congential or developmental condition, 
is it as likely as not (50 percent 
probability or more) that the retinitis 
pigmentosa was incurred during the 
veteran's service?

2.  Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655 (2007).  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board or the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

